Citation Nr: 1236071	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a total hysterectomy.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for uterine fibroids.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anemia.

6.  Entitlement to service connection for stress changes of the lower extremities.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGs ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1989.  She had additional service with the Air Force Reserves, including the period from May to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated June 2006, the RO concluded new and material evidence had not been received to reopen claims for service connection for anemia and bilateral knee disabilities.  The RO also denied service connection for stress changes to the lower extremities and a right hip disability, as well as claims for service connection for bilateral hearing loss and hemorrhoids.  In a June 2008 rating decision, the RO determined that new and material evidence had not been received, and the claims for service connection for residuals of a hysterectomy and fibroid tumors on the uterus remained denied.

By rating decision dated November 2004, the RO denied service connection for a right hip disability.  The Veteran was informed of this determination and of her right to appeal by a letter dated later that month, but a timely appeal was not received.  In its June 2006 decision, the RO considered the claim for service connection for a right hip disability without regard to finality of the previous determination.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).
 
The reopened claims of entitlement to service connection for residuals of a total hysterectomy, uterine fibroids, a right hip disability, bilateral knee disabilities, and anemia, as well as the claim for service connection for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied the Veteran's claim to reopen a claim for service connection for residuals of a hysterectomy, a right hip disability and a bilateral knee disability.

2.  Evidence received subsequent to the November 2004 rating decision includes an opinion linking the Veteran's gynecological residuals to service.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

3.  Evidence received subsequent to the November 2004 rating decision includes a current diagnosis and an opinion linking the Veteran's right hip disability to service.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

4.  Evidence received subsequent to the November 2004 rating decision includes a current diagnosis of a bilateral knee condition.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

5.  An unappealed March 1998 rating decision denied the Veteran's claim to reopen a claim for service connection fibroid tumors of the uterus.

6.  Evidence received subsequent to the March 1998 rating decision includes an opinion suggesting uterine fibroids are related to service.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

7.  An unappealed October 1992 rating decision denied the Veteran's claim for service connection for a blood disorder.

8.  Evidence received subsequent to the October 1992 rating decision includes findings of abnormalities in the blood.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

9.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has stress changes of the lower extremities.

10.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has bilateral hearing loss disability that is etiologically related to military service.



CONCLUSIONS OF LAW

1.  A November 2004 rating decision, which denied the Veteran's claim to reopen a claim for service connection for residuals of a hysterectomy, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

2.  Evidence received subsequent to the November 2004 rating decision is new and material, and therefore, the claim of entitlement to service connection for residuals of a hysterectomy is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  A March 1998 rating decision, which denied the Veteran's claim to reopen a claim for uterine fibroids, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

4.  Evidence received subsequent to the March 1998 rating decision is new and material, and therefore, the claim of entitlement to service connection for uterine fibroids is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

5.  A November 2004 rating decision, which denied the Veteran's claim for service connection for a right hip disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

6.  Evidence received subsequent to the November 2004 rating decision is new and material, and therefore, the claim of entitlement to service connection for a right hip disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

7.  A November 2004 rating decision, which denied the Veteran's claim for service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

8.  Evidence received subsequent to the November 2004 rating decision is new and material, and therefore, the claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

9.  An October 1992 rating decision, which denied the Veteran's claim for service connection for a blood disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

10.  Evidence received subsequent to the October 1992 rating decision is new and material, and therefore, the claim of entitlement to service connection for anemia is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

11.  Stress changes of the lower extremities were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).

12.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In November 2005 and April 2008 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2005 letter also advised the Veteran that new and material evidence was needed to reopen the claims for service connection for bilateral knee pain and for a blood disorder (anemia), and the April 2008 letter provided the necessary information pertaining to the previously denied claims for residuals of a hysterectomy and pelvic pain and cysts.  The letters also notified the appellant the basis for the prior denials of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The April 2008 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service department medical records following service, private medical records, VA medical records, including examination reports, statements from VA medical providers and the Veteran's testimony at two hearings, including one before the undersigned.  

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the existence of any current hearing loss or disability of the lower extremities.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which a diagnosis of hearing loss or a disability of the lower extremities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between these claimed disabilities and military service.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, there is no evidence that a disability of the lower extremities or a hearing loss disability `has been diagnosed at any time following service.  As the record does not establish the occurrence of an event in service, to which any current disability may be related, and no clinical indication of stress changes of the lower extremities or a bilateral hearing loss , a VA examination is not warranted.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

      I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Residuals of a hysterectomy and uterine fibroids

Service connection for uterine fibroids was denied by the RO in a March 1998 rating action, and the Veteran was informed of this determination and of her right to appeal by a letter dated later that month.  A November 2004 rating decision denied service connection for residuals of a hysterectomy on the basis that new and material evidence had not been received.  

The evidence of record at the time of the March 1998 decision included the service treatment records and post-service medical evidence.  

The service treatment records disclose the Veteran was seen on a number of occasions for gynecological symptoms.  She was referred to the ob-gyn clinic in February 1986 for chronic left lower quadrant pain for two months.  The assessment was there was no evidence of pelvic pathology at present.  She had vaginal bleeding in August 1986.  It was reported in June 1987 that an ultrasound revealed a cyst of the right ovary.  A gynecological examination in February 1989 was within normal limits.  

The Veteran was hospitalized by the VA in February 1996.  It was reported she had a large uterine fibroid for nine years with a gradual increase in pain.  Fibroids were reportedly initially noted after the birth of her child nine years earlier.  A total abdominal hysterectomy with right ovarian cystostomy was performed during the hospitalization.  

An ultrasound of the pelvis in December 1996 demonstrated a large uterine fibroid which had increased in size since a study in May 1993.  

The evidence summarized above was of record at the time of the March 1998 and November 2004 rating decisions.  Since those determinations, additional pertinent medical records have been received.  

An examination of the pelvis on an enlistment examination for the U.S. Air Force Reserves in October 1991 was normal.

The Veteran was admitted to a VA hospital in December 1996 with a history of chronic left pelvic pain for 10 years.  She reported a recurrence of left pelvic pain after the hysterectomy.  A left salpingo-oophorectomy was performed.  

In a statement dated November 2006, a VA physician stated that a review of the Veteran's medical records showed progressive episodic pelvic pain that culminated in a right cystostomy and hysterectomy in February 1996.  Pathology showed ovarian cysts and uterine fibroids.  The left ovary was removed in December 1996 due to adhesion and tear in a sigmoid diverticulum.  The physician stated that hormones were prescribed to avoid ovulation in the right ovarian fragment, and this improved the Veteran's pelvic pain.  

A VA nurse practitioner wrote in November 2007 that the Veteran presented to her clinic in September 2007.  She requested the Veteran bring in her records and she did return with her active duty records.  The nurse practitioner summarized some of the in-service findings, and assessed that the Veteran had long-standing problems with ovarian cysts and gynecological connection as well documented in her medical records on active duty.  She stated the Veteran continued to have issues with cysts and pelvic pain.  After reviewing the active duty records, and an examination, it was clear the Veteran had significant long-term service-connected issues regarding gynecology.  

In May 2008, a VA physician concluded it was not at least as likely as not that the Veteran's hysterectomy was directly related to her fibroids.  

The VA physician who wrote the November 2006 opinion commented in February 2011 that a review of the Veteran's medical records disclosed progressive episodic pelvic pain that culminated in a right cystostomy and hysterectomy in February 1996.  He noted the pain continued following the hysterectomy in February 1996, and the removal of the left ovary in December 1996.  He stated these pains were as likely as not caused by injuries and illnesses during service.

Such findings and opinions of record establish an element of service connection which was missing at the time of the prior final denials.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the March 1998 and November 2004 rating decisions, respectively, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of each claim sought to be reopened, and does raise a reasonable possibility of substantiating the claims.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claims for service connection for residuals of a hysterectomy and uterine fibroids are reopened.

B.  Right hip disability 

Service connection for a right hip disability was denied by the RO in a November 2004 rating action.  It was indicated there was no evidence of a chronic right hip disability in service or on current examination.  

The evidence of record at the time of this determination included the service treatment records and post-service medical findings.  X-rays of the hips in October 1988 did not list any findings concerning the right hip.  

When examined by the VA in June 1989, the Veteran related that during service she developed pain in the left hip, and that she had also developed pain in the same area on the right side.  An examination was normal, except for subjective pain.  X-rays of the right hip revealed no significant bone or joint abnormality, and no bone abnormality was present on X-rays of the right femur.  The diagnosis was right leg pain, etiology unknown.

The lower extremities and musculoskeletal system were evaluated as normal on the enlistment examination for the Reserves in October 1991.

A total body bone scan in November 1997 revealed no areas of increased activity in the region of the right hip or femur.  The history referred only to the left hip and femur.

By rating action dated November 2004, the RO denied service connection for a right hip disability.  The Veteran was notified of this decision, but did not file a timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.  Hence, the issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for a right hip disability.  

Evidence received subsequent to the November 2004 determination includes the report of a VA examination in January 2006.  The Veteran stated she had right hip pain and that she was told it was due to her left hip.  The Board notes service connection has been established for stress fracture of the left femoral neck.  The diagnosis was right hip strain with limited range of motion and mild to severe pain, without pathology, as evidenced by normal hip radiographs.

In February 2011, a VA physician reviewed medical records that showed the Veteran's progressive pelvic pain resulted in surgery in February 1996.  He stated the Veteran's pains in her right hip were as likely as not caused by injuries and illnesses in service.

The diagnosis of right hip strain, and the suggestion by a VA physician linking hip pain to service, establish elements of service connection which were missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the November 2004 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claim for service connection for a right hip disability is reopened.

C.  Bilateral knee disabilities

Service connection for a bilateral knee disability was originally denied by the RO in October 1992.  A March 1998 rating action concluded new and material evidence had not been received to reopen a claim for service connection for residuals of a left knee injury.  The November 2004 rating decision denied service connection for bilateral knee pain.  The Veteran was notified of this determination and of her right to appeal by a letter dated that month, but a timely appeal was not received.  The decision noted there was no medical evidence demonstrating the Veteran had a condition of either knee that was related to the injury she sustained in April 1997.  It was also indicated there was no medical evidence showing she had a chronic disability involving the knees.

The evidence of record at the time of the November 2004 determination included the service treatment records from her period of active duty, as well as some records from her reserve service.  

The service treatment records show a bone scan of the hips and lower extremities was performed in September 1988.  There was mild increased uptake within both knees, suggestive of stress induced changes.

In a statement dated April 7, 1997, the Veteran related that, three days earlier, while on "UTA status," she was attempting to get off a truck, missed the step on the tailgate and fell to her knees.  She asserted she injured her left knee and was taken to an emergency room for treatment.  She also maintained her right knee was bruised as well.  

Service department records reflect a May 1997 diagnosis of chondral injury to the right patellofemoral joint.  When seen the following month, the Veteran complained of bilateral knee pain status post a fall from a truck.  She stated her right knee symptoms had almost totally abated, and the left knee symptoms had decreased by approximately 70 percent.  The assessment was resolving traumatic patellofemoral syndrome of the left knee.  

An April 1997 line of duty determination concluded the Veteran's injuries were in the line of duty.

Evidence received subsequent to the November 2004 determination includes the report of a whole body scan at a private facility in August 2005.  It was noted there was mild increased activity about both knee joints, and this could be secondary to arthritis and/or minor trauma.  Magnetic resonance imaging of the right knee in October 2005 revealed osteoarthritis.

The current finding pertaining to the knees provides an element of service connection which was missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the November 2004 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claim for service connection for a bilateral knee disability is reopened.

D.  Anemia

The evidence of record at the time of the October 1992 rating action included the service treatment records and post service medical records.  The service treatment records disclose the Veteran was seen in March 1987.  She stated she had anemia when she was pregnant (her child was born in December 1986).  The assessment was to rule out anemia.  Another March 1987 entry shows that a CBC had been drawn earlier that month.  The Veteran complained of feeling tired and having some breathing problems.  It was noted hemoglobin was 12.8 and hematocrit was 37.9.  The assessment was mild anemia.  Iron and a multivitamin were prescribed.  The following month, it was reported the Veteran had a history of iron deficiency anemia.  Hematocrit was 35 on an annual examination in September 1988 and 36 on a Medical Board examination in December 1988.  

On VA examination in June 1989, hemoglobin was 12.2 (the reference range was 12-16) and hematocrit was 37.5 (the reference range was 37-47).

By rating action dated October 1992, the RO denied service connection for a blood disorder.  It was noted it was not shown in service or subsequent treatment records.  The Veteran was informed of this determination and her right to appeal, but a timely appeal was not filed.  

Evidence received subsequent to the October 1992 determination includes service department medical records following the Veteran's discharge from service.  The records include numerous blood tests.  The Board notes that while both hemoglobin and hematocrit were normal in June 1989, hematocrit was abnormal in December 1990 and again in March 1998.  Both hemoglobin and hematocrit were abnormal when tested in February and December 1996.  In July 1999, it was reported that hemoglobin and hematocrit were low on consecutive days, but normal on a third test that month.  All other results from 1990 to 2002 were normal.

The findings of abnormal hemoglobin and hematocrit establish an element of service connection which was missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the October 1992 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claim for service connection for anemia is reopened.

	II.  Service connection 

A.  Stress changes of the lower extremities 

The service treatment records from the Veteran's period of active duty reveal she underwent a bone scan of the hips and lower extremities in September 1988.  The impression was stress changes of the lower extremities.  

The lower extremities and musculoskeletal system were evaluated as normal on enlistment examination for the Reserves in October 1991.  

A total body bone scan in November 1997 demonstrated no significant abnormality.  

A service department examination in July 2001 disclosed the lower extremities were normal.

The fact remains there is no clinical evidence demonstrating the Veteran has a disability manifested by stress changes of the lower extremities. 

In certain instances, current disability may be demonstrated by competent and credible lay evidence.  However, the claimed disorder, stress changes of the lower extremities, is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report symptoms she experiences, she is not competent to diagnose a chronic condition.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement to service-connection for disability due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present, there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of stress changes of the lower extremities.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection.

B.  Bilateral hearing loss 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present, and service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In Hensley v. Brown, 5 Vet. App. 155, the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The Veteran asserts service connection is warranted for bilateral hearing loss.  She reports she was a telecommunications operator in service and worked with generators.  She claims she began to have problems hearing while in service.  

An audiogram on an annual examination in September 1988 revealed that the hearing threshold levels in decibels in the right ear were 10, 5, 0, 0 and 25 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 10, 5, 5, 10 and 15.  Another audiogram the following month showed the hearing threshold levels in decibels in the right ear were 10, 0, 0, 0 and 20 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 10, 0, 5, 5 and 5.  It was noted the Veteran was routinely exposed to hazardous noise.  

The Veteran was afforded a Medical Board examination in December 1988.  An audiogram disclosed the hearing threshold levels in decibels in the right ear were 10, 0, 0, 0, 20 and 15, at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 10, 0, 5, 5, 5 and 30. 

The Veteran denied a hearing loss on the report of medical history in October 1991.  On the enlistment examination for the Reserves in October 1991, an audiogram showed the hearing threshold levels in decibels were 15, 5, 0, 0 and 25 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 15, 0, 5, 5 and 15.  

On periodic examination for the Reserves in September 1996, an audiogram revealed the hearing threshold levels in decibels in the right ear were 15, 10, 5, 5 and 25, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 15, 5, 5, 5 and 15.  

An examination for the Reserves in July 2001 showed the hearing threshold levels in decibels in the right ear were 15, 10, 0, 5 and 30 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels were 15, 5, 5, 10 and 15.

VA outpatient treatment records show the Veteran was seen in January 2005 and complained of hearing problems.  It was reported that an audiogram that day found the Veteran's hearing was within normal limits bilaterally.

The Board acknowledges that audiograms during service show the Veteran had hearing loss (but not hearing loss disability) in the right ear.  It is significant to point out that all audiograms during service establish the Veteran's hearing in the left ear was within normal limits.  The fact remains that hearing loss disability has not been demonstrated at any time following the Veteran's discharge from service.  

Further, the record is devoid of any complaint or finding relative to a hearing loss in either ear for many years following service.  This is highly probative evidence against the Veteran's allegation that the claimed bilateral hearing loss was present in service.  

The record is devoid of any complaint or finding relative to hearing loss for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  In light of the absence of documented hearing loss disability at any time following service, the Board finds that the objective medical evidence of record outweighs the credibility of the Veteran's allegations regarding the existence of bilateral hearing loss.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of her symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that she has a bilateral hearing loss that is related to service.  However, as a lay person, she is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which she is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact she was subjected to acoustic trauma, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render her opinions on medical diagnosis or causation competent.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement to service-connection for disability due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present, there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a bilateral hearing loss.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.

Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for stress reactions of the lower extremities or for bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claims for service connection for residuals of a hysterectomy, uterine fibroids, a right hip disability, a bilateral knee disability and anemia are reopened, and the appeal, to this extent, is granted.

Service connection for stress changes of the lower extremities and for bilateral hearing loss is denied.


REMAND

Although the above decision reopened the claims for service connection for residuals of a hysterectomy, uterine fibroids, a right hip disability, a bilateral knee disability and anemia, additional development of the record is required prior to appellate consideration of the reopened claim.

The Board acknowledges that when the Veteran underwent a total body bone scan in August 2005, it was indicated she had multiple joint pain, status post a motor vehicle accident.  

The Board notes the Veteran had service in the Reserves.  It does not appear that any periods of active duty for training have been verified, and it is not clear if all medical records from her Reserve service have been obtained.  

The Board points out the Veteran has not been afforded gynecological, orthopedic or hematology examinations by the VA.  Such examinations would be helpful in assessing the etiology of her various complaints.

With respect to the claim for service connection for hemorrhoids, the service treatment records reflect the Veteran was hospitalized for hemorrhoids in August 1986.  It was noted in January 1987 she was having bleeding with bowel movements.  An examination revealed external hemorrhoids.  She was seen for a refill for medication for hemorrhoids in February 1988.  The assessment was hemorrhoids.  

While the June 1989 VA examination disclosed that hemorrhoids were not present, service department records reveal external hemorrhoids were found in June 1997.  Under the circumstances, the Board finds additional development of the record is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of active duty for training, and obtain the service treatment records for such periods.

2.  Schedule a VA gynecology examination to determine the nature and etiology of any current gynecological disorder.  The examiner is requested to provide an opinion stating whether it is at least as likely as not that the Veteran has residuals of a hysterectomy or uterine fibroids that are related to service.  The rationale for any opinion should be set forth.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it must be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).    The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA orthopedic examination to determine the nature and etiology of any current right hip or bilateral knee disability.  The examiner is requested to provide an opinion stating whether it is at least as likely as not that the Veteran has a right hip or bilateral knee disability that is related to service or some other cause, to include a post-service motor vehicle accident.  The rationale for any opinion should be set forth.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it must be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones, supra.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule a VA hematology examination to determine whether the Veteran has anemia and, if so, whether it is at least as likely as not it is related to the symptoms she experienced in service.  The rationale for any opinion should be set forth.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it must be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones, supra.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of her claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising her of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


